Exhibit 10.1

December 4, 2007

Memorandum of Understanding

Peter M. van Stolk Employment Transition

 

  •  

STATUS: Peter M. van Stolk (“PVS”) shall resign as an officer and Chairman of
the Company effective December 31, 2007.

 

  •  

COMPENSATION:

 

  ¡  

PVS shall be entitled to receive separation payments in the aggregate amount of
$225,000 per year for two years following his resignation, payable in equal
monthly installments.

 

  ¡  

In addition, PVS shall be paid $100,000 on January 15, 2008, which shall be
earmarked as a donation by PVS to Vitamin Angels. PVS shall provide the Company
with proof that he has in fact donated such amount to Vitamin Angels.

 

  •  

BOARD SERVICE: PVS shall remain a member of the Board of Directors.

 

  •  

SEVERANCE AGREEMENT: PVS and the Company shall enter into a definitive Severance
Agreement which will contain, among other things, nondisparagement, noncompete,
no-hire and confidentiality provisions. Until such time as the Severance
Agreement is finalized, PVS shall abide by the surviving terms of his current
Employment Agreement with the Company, including but not limited to the
noncompete, records delivery and confidentiality provisions of Section 10 of
that Agreement.

 

/s/ Peter van Stolk

Peter van Stolk

Jones Soda Co.

By

 

/s/ Scott Bedbury

Its

 

Director